Citation Nr: 1618588	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-24 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 19, 2013, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm. Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He was awarded a Combat Infantryman Badge.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's physical and electronic (Virtual VA and Veterans Benefit Management System (VBMS)) claims files.  Some relevant treatment records are in Virtual VA and VBMS.

The Veteran and his wife testified at a March 2014 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's Virtual VA file.  

In an April 2015 decision, the Board declined to increase the Veteran's disability ratings for PTSD.  A November 2015 Court of Appeals for Veterans Claims (CAVC) order vacated the Board's decision, and adopted a Joint Motion for Remand (JMR) for reconsideration of the Veteran's claim.  This issue is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks entitlement to an initial disability rating in excess of 30 percent for PTSD prior to June 19, 2013, and in excess of 50 percent thereafter.  CAVC remanded this issue to the Board because the Board's April 2015 decision did not contain a sufficient statement of reasons or bases for reaching its determination.  After reviewing the JMR incorporated by CAVC's November 2015 order and the Veteran's claims file, another remand is needed.

The Veteran's last VA examination for PTSD was in June 2013.  Since that time, both lay statements and private medical records suggest that the PTSD symptoms may have gotten worse.  See March 2016 Veteran and Lay Statements; March 2016 Private Medical Records.  Under these circumstances, another VA examination is necessary to determine the current severity of his posttraumatic stress disorder symptoms.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In this case, the Veteran has also filed a March 2016 Application for TDIU related to his service-connected conditions.  The RO has not yet considered whether the Veteran is entitled to TDIU.  The Board finds that RO should adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  That matter is also intertwined with the instant issue.

Any outstanding, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter advising him of the information and evidence needed to substantiate a claim for TDIU.

2.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records concerning PTSD.  All attempts to obtain records should be documented in the claims folder.

3.  After any additional records are obtained and associated with the claims file, or whether or not records are obtained, arrange for the Veteran to have a VA examination to determine the current severity of his PTSD.  The physical and electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  The examiner must provide a complete explanation for any opinion offered.

The examiner should provide a full multi-axial diagnosis for the Veteran's posttraumatic stress disorder.  All signs and symptoms of psychiatric disability should be reported in detail.  The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.

The examiner is asked to specifically address the March 2016 statements from the Veteran and his spouse regarding the current level of PTSD symptomology.  The examiner is also asked to address the March 2016 private psychological consultation and its conclusions regarding the Veteran's occupational and social impairment.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  After completing the actions detailed above, first readjudicate the claim for entitlement to an initial disability rating in excess of 30 percent PTSD prior to June 19, 2013, and in excess of 50 percent thereafter.  Then adjudicate the claim for a total disability evaluation based on individual unemployability due to service connected disabilities (if needed to include on an extraschedular basis).  If any claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


